                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


LAUREN LAYTON, TAHARRIA
HAMILTON, DEBORAH ESTES and
LISA DAVINO,

                      Plaintiffs,

v.                                                         Case No: 6:17-cv-1488-Orl-41DCI

PERCEPTA, LLC,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiffs’ Renewed Motion to Conditionally Certify

a Collective Action (“Motion,” Doc. 53) and Defendant’s Response in Opposition (Doc. 54).

United States Magistrate Judge Daniel C. Irick submitted a Report and Recommendation (Doc.

55) in which he recommends that the Motion be denied.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Accordingly, it is

ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 55) is ADOPTED and CONFIRMED and

              made a part of this Order.

          2. Plaintiffs’ Renewed Motion to Conditionally Certify a Collective Action (Doc. 53)

              is DENIED.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on October 29, 2018.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
